Citation Nr: 0418573	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  03-05 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for lumbosacral strain 
with degenerative joint disease, currently evaluated as 40 
percent disabling.  


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from October 1940 to August 
1945.  This appeal comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 RO decision.  In June 2004 
the veteran's representative, on behalf of the veteran, 
submitted a motion to advance the veteran's case on the 
docket.  For good cause shown, namely the veteran's advanced 
age, the motion for advancement on the docket was granted.  
See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2003).

The Board notes that the veteran also initiated an appeal of 
an RO rating decision dated in July 2003, pertinent to the 
denial of a compensable rating for a right thigh scar.  The 
RO issued the veteran a statement of the case in April 2004, 
but as of this date it does not appear that the veteran has 
completed a substantive appeal.  Thus, that issue is not 
before the Board for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA redefined the obligations of VA 
with respect to its duties to notify and assist a claimant.  
For example, the VCAA requires VA to notify the claimant and 
his representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate his claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

Remand is warranted in this appeal to ensure that the veteran 
has been afforded adequate notice under the VCAA, as well as 
to ensure that all pertinent medical evidence is associated 
with the claims file and to obtain contemporary medical 
opinions as to the severity of the disability at issue.

First, after a preliminary review of the record on appeal, 
the Board finds that, despite a letter to the veteran in 
January 2002, the RO has not properly apprised him of the 
redefined obligations of the VA, as contained in the VCAA, in 
regard to his claim.  Thus, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran and obtaining any additional medical 
or other evidence, as deemed appropriate.  Specifically, the 
RO must ensure that the veteran has been notified of what 
information or evidence is needed from him and what the VA 
has done and will do to assist him in substantiating his 
increased rating claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With regard to notice, it is further noted that the rating 
criteria pertinent to the spine were amended during the 
pendency of the veteran's appeal.  See revisions effective 
September 23, 2002 and September 26, 2003, published at 
67 Fed. Reg. 54,345-49 (August 22, 2002); 67 Fed. Reg. 
51,454-58 (August 27, 2003).  Pursuant to governing legal 
precedent, when a new statute is enacted or a new regulation 
is issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies the 
types of claims to which it applies.  If the statute or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  If applying the 
new provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7-03 (November 19, 2003), citing to Landgraf v. 
USI Film Products, 511 U.S. 244 (1994).  In this case, the 
veteran has not been advised as to the changes in the law 
effective in 2002 and 2003.  Nor has the RO considered the 
propriety of application of the recent revisions to his 
appeal.  Thus, additional notice and RO adjudication is 
needed to avoid prejudicing the veteran.

Second, the veteran disagrees with the rating assigned to his 
service-connected lumbosacral spine disability.  He underwent 
a VA examination in March 2002 to assess the severity of the 
disability, on which the examiner found no neurological 
problems other than left leg and arm numbness related to a 
recent cerebrovascular accident.  In a statement received in 
July 2002, the veteran contended that, prior to his recent 
stroke, he had lower leg problems related to his back.  In a 
statement received in March 2003, the veteran claimed that he 
had back pain that radiated across both hips and down his 
legs, for which he currently received treatment.  In a June 
2004 statement, the veteran's representative argued that a 
new examination was warranted due to the veteran's assertions 
of a worsening lumbosacral spine condition since his last 
examination.  The Board agrees.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  Thus, the RO should arrange 
for the veteran to undergo another VA examination that would, 
in particular, identify all impairment attributed to the 
veteran's service-connected lumbosacral spine disability.  

Prior to the examination, the RO should obtain any additional 
pertinent treatment records, to include any updated medical 
records from St. Anthony's Medical Center, identified by the 
veteran in March 2003.  Murincsak v. Derwinski, 2 Vet. App. 
363 (1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what specific evidence and 
information, if any, he is responsible for 
providing to VA and what evidence VA will 
obtain on his behalf; requesting him to 
submit any relevant evidence in his 
possession; and, assisting the veteran by 
obtaining identified evidence to 
substantiate his claim of entitlement to 
an increased rating for the lumbosacral 
spine disability.  

2.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA), and the approximate dates of 
treatment, relevant to evaluation of the 
veteran for lumbosacral spine complaints.  
After receiving this information and any 
necessary releases, the RO should take all 
appropriate steps to obtain copies of 
identified records for association with 
the claims file, to include any treatment 
records from St. Anthony's Medical Center 
that have not already been obtained.  

3.  The RO should arrange for the veteran 
to undergo a VA examination in order to 
determine the current nature and severity 
of manifestations of his service-
connected lumbosacral spine disability.  
The claims folder must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be accomplished.  
All clinical findings should be reported 
in detail in the examination report, and 
a complete rationale for all opinions 
expressed should be provided.  The 
examiner should specifically confirm or 
refute the existence of any neuropathy or 
other neurological deficit attributable 
to the veteran's service-connected 
disability, to include identifying the 
presence and degree, or absence of 
sensory changes, disc involvement, 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit a 
history concerning the frequency and 
duration, or absence of, any 
incapacitating episodes necessitating bed 
rest and treatment by a physician, 
related to the service-connected back 
disability.  

4.  Upon completion of the foregoing, the 
RO should re-adjudicate the veteran's 
claim of entitlement to an increased 
rating for a lumbosacral spine disability, 
based on a review of the entire 
evidentiary record.  Such re-adjudication 
should include consideration of both sets 
of revisions made to the criteria used for 
evaluating intervertebral disc syndrome 
and spinal disabilities.  If the benefits 
sought are not granted to the veteran's 
satisfaction, the RO should provide him 
and his representative with a supplemental 
statement of the case and afford them an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice but 
he has the right to submit additional evidence and argument 
on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


